DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Response to Arguments
Applicant's Remarks filed 6/15/2022 state that the issues raised in the previous office action have been addressed by amendment.
The amendments largely overcome the previous rejections as is argued, however the rejection under 35 U.S.C. 112(a) maintained below was not addressed by amendment or argument.  
The rejection concerning the newly added “compression management component” is repeated from earlier office actions (e.g. 1/6/2020) where such a component was previously claimed.
Upon further consideration, new ground(s) of rejection are made in view of a new understanding of the disclosed invention.  It is noted that the new rejections for indefinite limitations appear to be a result of the claims either omitting important aspects of the first “pass” of the described “two-pass compression” (e.g. [0044], [0047], [0055], [0057]-[0058], [00116]), and/or combining the two “passes” into a single limitation.  That is, the specification describes that for each particular block of the range values,  an optimal Golomb parameter and/or scale factors for different “types” of compression are found specific to each block (the smallest scale factor indicating the compression type which adds the least quantization error, [0116]) in a first “pass”; see especially [0044], [0047].  The independent claims appear to generally cover this “first pass” as a step of “selecting” a type of compression or “determining” scale factors/optimal Golomb parameter independent from the generated range values, often within the context of the actual compression (“second pass”) step.    It is recommended that these two steps (“passes”) be differentiated in the claims and that it be made clear that the “optimal Golomb parameter”, “scale factors” (and/or associated “quantization error”) are found for an actual block of the range values generated earlier in the claims in one step, with “actual compression” (as termed in [0044]) being a second. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10-11, 14, 16-20, 22-24, 26, 28-32, 34-36 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (line 7), 3 (line 7), and 14 (line 9) each reference a “compression management component” of a radar system.  The metes and bounds of this component cannot be determined. The term “compression management component” is not determined to have a well understood meaning in the art, and the specification is not found to define this structure.  The “compression management component” appears to correspond at least substantially to the “compression engine” 418 of the disclosure, which itself does not have a recognized meaning in the art and is shown and described merely as a collection of functional blocks.  It is not clear what structure, if any, this “component” represents. 
Claim 1 requires a “compression management component configured to determine a first scale factor associated with a first compression type and a second scale factor associated with a second compression type”.  It is noted that this “component” is not in any way reliant on the previous receive channels, signal processor, or outputs thereof.  The scope of the “scale factors” “associated with” compression types is indefinite.  The “first scale factor” and “second scale factor” described in the specification are not any “scale factor associated with a first” (or second) “compression type” as claimed, but rather they are scale factors specifically “for the block of samples” ([0044]), i.e. the particular samples to be compressed.  That is, the disclosed invention considers an actual block of samples to be compressed, determines the “common scale factor” for BFP type compression and the “scale factor” for EG compression of that particular block, then the parameters are used (via determining the compression type that adds the least quantization error, i.e. the one with the smallest scale factor), to select the type of compression to apply for that block ([00116]).   As “types” of compression themselves do not have a particular associated “scale factor”, the scope of each “scale factor” merely “associated with” unspecified and undefined “compression types”, i.e. independent of the actual data to be compressed, is undefined and the claim is indefinite.  See suggestion above. 
Claim 3 requires the compression management component “determine an optimal Golomb parameter for compressing a block of range values”.  Specifically, the value is “optimal…for compressing a block of range values”, i.e. any range values. The scope of this “optimal” parameter value is indefinite, as there are no clear metes and bounds on what qualifies as “optimal” for a block of unspecified “range values”. 
Regarding claims 8, 14, and 26, claim 8 requires a signal processor configured to select a type of compression “based on quantization error of each type of compression to generate compressed blocks of range values”.   Claim 14 is directed to a method similarly requires selecting “based on a quantization error of each type of compression”, and claim 26 requires “circuitry” for making such a selection.
The metes and bounds of this selection are not clear because as described in the specification ([0116]), the “quantization error” is not an error of the compression types themselves to generate compressed blocks as claimed, but rather an error that results from compressing a particular block of range values. That is, the “quantization error” depends on the particular block of range values being compressed, therefore the claimed “quantization error of each type of compression” has indefinite scope. 
Claim 8 requires a radar data memory “configured to store the compressed blocks of range values”. There is insufficient antecedent basis for “the compressed blocks” in the claim.  In particular, the previous limitation indicates the signal processor is configured to “select” a type of compression to generate compressed blocks of range values, but does not require that the signal processor is in fact configured to generate compressed blocks of range values. As indicated above, it is suggested that separate steps of selecting a type of compression and actually compressing be established. 
 Claims 5-7, 10-11, 16-20, 22-24, 28-32, 34-36 and 39-41 are dependent on an indefinite claim and are likewise rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 10-11, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 3 require “a signal processor coupled to the plurality of receive channels to receive the digitized IF signals, the signal processor configured to process the IF signals to generate complex range values for each receive channel;” and “the signal processor configured to compress blocks of the complex range values”.  That is, the “signal processor” is configured to both generate complex range values and compress blocks of the complex range values.  However, the specification discloses (referring to Figures 20 and 4) that the signal processor 2044 generates complex range values (i.e. range FFT results), whereas compression management component 2025 (e.g. reference 400) implements compression. See [0095],  [0097].  The amended language first introduced 1/7/2022, including a “signal processor” which performs both of these functions is not supported by the original description and introduces new matter.  
Claims 5-7, 10-11, 39, and 40 depend on claim 1 or 3 and likewise fail to comply with the written description requirement.
Allowable Subject Matter
Claims 9 and 42 are allowed.
Claims 8, 14, 16-20, 22-24, 26, 28-32, 34-36 and 41 as best can be determined would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646